Per Curiam.

This is an appeal by the New York State Thruway Authority from a judgment of the Court of Claims awarding damages to claimants for personal injuries. In the early *526afternoon of July 30, 1960 claimant, Victor Lieandro, was operating his motor vehicle in a southerly direction in the left lane of the State Thruway which was wetted by falling rain. In rounding a curve to the left at the westerly approach of the Tappan Zee Bridge the car began to skid and then out of control spun across the median divider separating the northbound and southbound lanes of the.bridge and collided with a vehicle approaching from the opposite direction. As a result of the accident he and his wife and two minor children, who were passengers in the vehicle, sustained injuries for which they have recoveries. About one month before the occurrence of the accident the highway at its site and for some distance to the north had been resurfaced in accordance with plans drawn by the Authority pureuant to specifications of the New York State Department of Public Works dated September 2, 1957. We find no satisfactory evidentiary basis in this record to support the trial court’s crucial" finding that in repaving the area of the accident “ the Authority had created a condition of extreme danger to claimants and other motorists and had failed to warn of the existence of that danger on the accident date.” Judgment reversed, on the law and the facts, and claims dismissed, without costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.